Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 2, 11 and 20, the closest prior art references of Patent Publication No. 2009/0167763 A1 to Waechter et al., US Patent Publication No. 2015/0084954 A1 to Cai et al., and US Patent No.6,591,019 B1 to Comair et al., which disclose An apparatus (Waechter, Abstract) comprising: a graphics processing (GPU) (Waechter, para. [317]) with a ray traversal/intersection circuitry to traverse rays through a hierarchical acceleration data structure to identify intersections between rays and primitives of a graphics scene (Waechter, FIG. 58, showing simulating ray shot from given pixel into scene (or from scene into pixel) along a selected direction, calculating intersections of rays and surfaces of objects in scene, simulating trajectories of rays illuminating objects in scene, sorting rays into ray tracing acceleration data structure comprising hierarchy; FIG. 59, showing initializing rays and clipping them to associated scene bounding box, passing rays to ray traversal process that begins at a root node; FIG. 60, showing ray traversal process, paras. [0076]-[0084], disclosing sorting rays into a ray tracing acceleration data structure and traversing the rays to test rays against primitives in the leaf nodes, paras. [0911]-[0917], disclosing ray traversal process, for leaf node in the structure, testing all rays against primitives in the leaf, indicating the rays are traversed through the hierarchical acceleration data structure to identify 
However, none of the prior art references discloses compressing the initial hierarchical transformation matrices to generate compressed hierarchical transformation matrices by quantizing N-bit floating point data elements associated with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613